Citation Nr: 0514712	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  92-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Evaluation of actinic keratosis with basal cell and 
squamous cell carcinoma of the face, ears, and neck, rated as 
50 percent disabling prior to August 30, 2002.

2.  Evaluation of actinic keratosis with basal cell and 
squamous cell carcinoma of the face, ears, and neck, rated as 
80 percent disabling from August 30, 2002.  

3.  Evaluation of actinic keratosis with basal cell and 
squamous cell carcinoma of the chest, back, upper and lower 
extremities, rated as 50 percent disabling prior to August 
30, 2002.

4.  Evaluation of actinic keratosis with basal cell and 
squamous cell carcinoma of the chest, back, upper and lower 
extremities, rated as 60 percent disabling from August 30, 
2002.  

5.  Evaluation of tender and painful scars from actinic 
keratosis with basal cell and squamous cell carcinoma of the 
face, ears, and neck, currently evaluated as 10 percent 
disabling.

6.  Evaluation of tender and painful scars from actinic 
keratosis with basal cell and squamous cell carcinoma or the 
chest, back, upper and lower extremities, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an effective date prior to November 14, 
1990 for a total disability rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, son, and sister


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  This case was previously before the Board 
and was remanded.  The case was returned for further 
appellate consideration.  The Board Member who conducted the 
July 2000 hearing left the Board.  A subsequent hearing was 
conducted.

A March 2002 Board decision decided the matter of entitlement 
to an effective date prior to April 16, 1987 for the grant of 
service connection for actinic keratosis.  In April 2003 that 
issue was dismissed from the appeal to the United States 
Court of Appeals for Veterans Claims (Court).  Accordingly, 
the March 2002 Board decision is final.  

The Board in March 2002 granted a 10 percent evaluation for 
tender and painful scars from actinic keratosis with basal 
cell and squamous cell carcinoma.  It granted a 50 percent 
rating for actinic keratosis with basal cell and squamous 
cell carcinoma.  It granted a November 14, 1990 effective 
date for a total rating for compensation based upon 
individual unemployability.  

The April 2003 Court decision vacated the Board's decision to 
the extent that it denied an increased evaluation in excess 
of 50 percent for actinic keratosis with basal cell and 
squamous cell carcinoma; and to the extent it denied a 
disability rating in excess of 10 percent for tender and 
painful scars from actinic keratosis with basal cell and 
squamous cell carcinoma; and to the extent it denied an 
effective date earlier than November 14, 1990 for a total 
rating for compensation based upon individual 
unemployability.

In May 2004, the Board remanded the case.  

In September 2004, the RO evaluated actinic keratosis with 
basal cell and squamous cell carcinoma of the face as 50 
percent disabling from April 16, 1987 to August 29, 2002, and 
as 80 percent disabling from August 30, 2002.  It evaluated 
actinic keratosis with basal cell and squamous cell carcinoma 
of the chest, back, forearms, dorsal hands and legs as 50 
percent disabling from April 16, 1987 to August 29, 2002, and 
as 60 percent disabling from August 30, 2002.  It rated 
residual scars, actinic keratosis with basal cell and 
squamous cell carcinoma of the face, ears, and neck as 10 
percent effective from April 16, 1987.  It rated residual 
scars, actinic keratosis with basal cell and squamous cell 
carcinoma of the chest, back, upper and lower extremities as 
10 percent effective from April 16, 1987.




FINDINGS OF FACT

1.  The veteran is rated at the schedular maximum of 50 
percent under old Diagnostic Code 7806 for actinic keratosis 
with basal cell and squamous cell carcinoma of the face, 
ears, and neck prior to August 30, 2002.

2.  The veteran is rated at the schedular maximum of 80 
percent under new Diagnostic Code 7800 for actinic keratosis 
with basal cell and squamous cell carcinoma of the face, 
ears, and neck from August 30, 2002.

3.  The veteran is rated at the schedular maximum of 50 
percent under old Diagnostic Code 7806 for actinic keratosis 
with basal cell and squamous cell carcinoma of the chest, 
back, upper and lower extremities prior to August 30, 2002.

4.  The veteran is rated at the schedular maximum of 60 
percent under new Diagnostic Code 7806 for actinic keratosis 
with basal cell and squamous cell carcinoma of the chest, 
back, upper and lower extremities from August 30, 2002.

5.  The veteran is rated at the schedular maximum of 10 
percent under old or new Diagnostic Code 7804 for tender and 
painful scars from actinic keratosis with basal cell and 
squamous cell carcinoma or the face, ears, and neck.

6.  The veteran is rated at the schedular maximum of 10 
percent under old or new Diagnostic Code 7804 for tender and 
painful scars from actinic keratosis with basal cell and 
squamous cell carcinoma or the chest, back, upper, and lower 
extremities.

7.  The service-connected disabilities do not present 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

8.  Prior to November 14, 1990, the veteran did not have 
service-connected disabilities precluding him from securing 
or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for actinic keratosis with basal cell and squamous cell 
carcinoma of the face, ears, and neck, prior to August 30, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

2.  The criteria for an evaluation in excess of 80 percent 
for actinic keratosis with basal cell and squamous cell 
carcinoma of the face, ears, and neck, from August 30, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

3.  The criteria for an evaluation in excess of 50 percent 
for actinic keratosis with basal cell and squamous cell 
carcinoma of the chest, back, upper and lower extremities 
prior to August 30, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

4.  The criteria for an evaluation in excess of 60 percent 
for actinic keratosis with basal cell and squamous cell 
carcinoma of the chest, back, upper and lower extremities 
from August 30, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 (2004).

5.  The criteria for an evaluation in excess of 10 percent 
for tender and painful scars from actinic keratosis with 
basal cell and squamous cell carcinoma of the face, ears, and 
neck have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

6.  The criteria for an evaluation in excess of 10 percent 
for tender and painful scars from actinic keratosis with 
basal cell and squamous cell carcinoma of the chest, back, 
upper and lower extremities have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2004).

7.  The criteria for an effective date prior to November 14, 
1990 for a total disability rating based upon individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a June 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised, in the June 
2004 letter, of the type of evidence which would establish 
the claim and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what the claimant could do to help the claim and notice of 
how the claim was still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession.  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA examinations were conducted in 1991, 1994, 
1999, and 2000, and numerous treatment records have been 
obtained.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be adequate 
notice, process, and no prejudice if notice was out of order.  
The October 2004 supplemental statement of the case 
constituted process for the issues concerning tender and 
painful scars and a total rating for compensation based upon 
individual unemployability prior to November 14, 1990.  
Moreover, while there was no subsequent process concerning 
the ratings for actinic keratoses and basal cell and squamous 
cell carcinoma after the June 2004 VCAA letter, the timing of 
the process was not prejudicial.  The veteran has been given 
every opportunity to submit evidence.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual background

The veteran was evaluated at a VA Medical Center on April 10, 
1987.  He stated that he had had skin problems since 1956.  
Clinically, he had multiple keratotic lesions on his face, 
forehead, and hands.  Dermabrasion was recommended.

On VA evaluation in May 1987, the veteran was status post 
dermabrasion and had multiple keratotic lesions of his face 
with swelling of his eyes.  He reported having difficulty 
shaving.  It was established that a consultation was urgently 
needed.

On VA evaluation in June 1987, the veteran was noted to have 
a squamous cell carcinoma on his right upper lip.  

On VA evaluation in July 1987, six actinic keratoses of the 
veteran's face were frozen with liquid nitrogen.  Reportedly, 
he was not working.

A private surgery report from August 1987 indicates that the 
veteran had a 1-centimeter by 1.5-centimeter squamous cell 
carcinoma removed from his right upper lip.  

A March 1991 VA dermatology clinic note indicates that the 
veteran had a history of multiple skin cancers and severe 
actinic damage.  He had had dermabrasion in the 1960's and 
was scheduled to have another dermabrasion in a few months.  
Clinically, he had "(e)xtensive actinic damage" and actinic 
keratoses of his face, and his arms and chest had multiple 
scattered actinic keratoses.  Fifteen actinic keratoses of 
his arms and chest were treated with liquid nitrogen.  His 
face was to have dermabrasion.  

On VA evaluation in August 1991, the veteran had multiple 
actinic keratoses of his face, upper extremities, and right 
mid upper back with a red papule.  He also had a cutaneous 
horn on his left sternal notch.  

The veteran had a seven-day admission to a VA hospital from 
August to September 1991, for skin surgery.  The 
dermatologist's pre-surgical evaluation report indicates that 
the veteran had severe actinic keratoses which needed 
dermabrasion.  That report and the surgical report indicate 
that during the hospitalization, he had dermabrasion of his 
face with a trichloroacetic acid peel to his eyebrows, chin, 
and around the nonmucosal surfaces of his lips, that he had 
dermabrasion to his forehead, cheeks, and nose, and that he 
had electrodesiccation and curettage of a basal cell 
carcinoma on his back. 

A September 1991 VA treatment record indicates that the 
veteran was status post dermabrasions and skin peel for 
multiple keratoses, and that he was to be followed up in two 
weeks in the dermatology clinic.

On VA dermatology surgery in October 1991, the veteran had 
excision of an approximately 1-centimeter basal cell 
carcinoma from his left earlobe with about a 3-millimeter 
free margin.  

On VA examination in October 1991, the veteran stated that 
his inability to expose himself to outdoor sunrays limited 
his activities.  His skin had scattered small discreet 
lesions with crusty appearances of actinic keratoses.  They 
ranged in size from pinhead to about half a 10 cent piece.  
His back had 2 lesions about the size of a 10 cent piece, and 
the rest of the torso seemed clear.  The upper extremities 
showed scaliness associated with primary lesions but there 
were no remarkable specific lesions at that time.

On VA dermatology evaluation in November 1991, there were 
multiple actinic keratoses on the dorsa of the veteran's 
hands and on his arms, back, and face.  He had lesions 
suspicious for cancer on his nose, back, left temple, and 
left forehead, and he had a painful, warm, inflamed infected 
area over his left mandible following curettage and 
desiccation of a basal cell carcinoma there.  Actinic 
keratoses were treated with liquid nitrogen, and shave 
biopsies of his nose, left forehead, left temple, and left 
upper back were obtained.  

In a December 1991 letter which the veteran wrote to a 
Congressman, which was received at the RO on January 21, 
1992, the veteran stated that he could not work due to 
service-connected skin disease, because he had to take almost 
immediate action to be treated by a dermatologist at least 
weekly, and many times as often as two or three times per 
week, and he fell into the "100% rate."  He asked his 
Congressman to please let him know what could be done.

In a January 1992 letter VA Form 21-4138 which was received 
at the RO on February 19, 1992, the veteran stated that his 
service-connected skin disease "strictly limits my chances 
of gainful employment as I cannot be exposed to any 
sunlight".

In a VA Form 21-8940 received on April 29, 1992, the veteran 
stated that actinic keratosis was causing unemployability, 
that it had affected his full time employment in November 
1990, and that he had last worked and had become too disabled 
to work in November 1990.  He indicated that he had worked 
for the department of transportation as a warehouse agent 
from June to November 1990, with 15 days lost from illness 
and his highest gross earnings being $1200 per month.  He 
stated that he was about to be hospitalized.  

A June 1992 Social Security Administration Disability Awards 
Benefits decision indicates that the veteran was awarded 
Social Security Administration benefits effective November 
14, 1990, "the date the claimant stated he became unable to 
work".  It further indicated that the veteran was a college 
graduate with a B.S. degree, and that he had been a director 
of international trade and a warehouse and district agent.  

During a December 1992 hearing, the veteran testified that he 
had had various forms of continuous skin treatments over the 
years, and that none of the treatments had been particularly 
successful.  He stated that he had been admitted to a VA 
hospital for surgery in November 1992, and that he had been 
hospitalized for surgery four or five times in the last five 
years.  Due to his recent job which required being out in an 
open, unprotected big yard, he had had serious skin problems 
on the side of his face, requiring opening up lesions, 
freezing them, obtaining biopsies of them, curettaging them, 
dermabrading them, and culturing them.  Due to his skin 
disease, he was avoiding the sun.  He indicated that he felt 
self-conscious about his skin problem, and that he could not 
meet and greet people since he had a poor complexion with 
constant scabs and bleeding.  

A January 1994 VA social and industrial survey report 
indicates that the veteran stated that it had been difficult 
for him to take a job meeting the public because he was not 
sure if his lesions were going to open up and bleed.  He felt 
anxious and embarrassed most of the time as a result.  The 
veteran stated that he moved to Florida in 1986.  There, he 
was employed for about three weeks by an airport.  He was 
unable to keep this job because much of the duties were 
outside.  He stated that when he went outside, he had to keep 
his skin covered.  He wore a hat all the time and used a golf 
umbrella to shield himself from the sun.  The veteran stated 
that he could not work because his skin cancer had worsened.  
It prevented him from being in many different areas.  He 
stated that he could not even walk by a window with the sun 
coming in.  He stated that he was anxious, agitated, and 
depressed much of the time.  The social worker concluded that 
it would be extremely difficult for the veteran to function 
in a job situation.  He not only could not be exposed to the 
sun outside, but even inside, he had to use caution when 
walking by windows.  Additionally, the pain, discomfort, and 
bleeding required him to miss a lot of work, and 
psychologically, he had anxiety, agitation, and depression.  
It was extremely doubtful that he could ever hold gainful 
employment again.

On  VA dermatology examination in January 1994, the veteran 
indicated that his lifetime occupation was indoors.  

A January 1994 VA psychiatric examination report indicates 
that the veteran reported that in the past, he had been very 
active as an importer and exporter of apparel.  However, he 
had not worked since November 1990.

In April 1994, the veteran stated that when he received his 
appointment with the department of transportation, he had not 
been advised that 2/3rds of his responsibility was going to 
be in an open and unshaded yard which was baked by the sun, 
and which aggravated his skin condition, causing him to 
resign.   

The veteran sent in photographs of skin lesions in May 1994.  

A hearing was held at the RO in January 1996, at which time 
the veteran testified that he had a bachelors of science 
degree in business administration and that he had worked 
after service for an import company for 10 to 12 years, 
leaving that job for another job when that import company 
closed up.  Then he worked for another import company for 14 
to 16 years and he worked inside, making $50,000 a year.  He 
then went to live in Florida.  Then, after working for the 
department of transportation for 5 months in Florida, he went 
on unemployment insurance.  He stated that the skin lesions 
which were aggravated in the sun in the warehouse yard where 
he worked in Florida took two years to clear up.  

A VA dermatology examination was conducted in March 1999.  At 
the time, the veteran stated that he had not been seen by any 
doctors for his skin problems since November 1994.  
Clinically, he had multiple actinic keratoses of sun exposed 
areas, including his face, ears, chest, upper back, dorsum of 
his hands, forearm, and lower legs.  Three lesions were 
suspicious for skin cancers.  The diagnoses were actinic 
keratoses with the exception of the left lower leg skin 
biopsy, which turned out to be a basosquamous cell carcinoma.  

During the hearing which was held at the RO in September 
1999, the veteran testified that he worked indoors for a 
company after service, quoting bids made by city hospitals.  
After his first post-service job, the veteran went to work 
for ladies wear apparel companies.  He then had other 
employment and stopped working in November 1990 and was 
eventually given Social Security disability insurance 
benefits effective from then due to skin disability.  He had 
been working for the Florida Department of Transportation at 
the time.  He described the treatment he had received for his 
skin problems, and reported having pain after surgeries, in 
areas where he had had the surgeries.  He stated that he 
still had lesions which would open up and then crust.  He 
felt that an earlier effective date was warranted for the 
grant of a total disability rating based upon individual 
unemployability due to service-connected disability in light 
of these facts and the provisions of 
38 U.S.C.A. § 5110(b)(2).  According to him, the statute 
stood for the proposition that VA must go back to the prior 
year to see if it is ascertainable that the disability had 
increased in severity.  Also, his claim for Social Security 
disability insurance benefits was also a claim for VA 
benefits. 

A VA dermatology examination was conducted in May 2000.  It 
was stated that the veteran had to avoid the sun at all 
costs.  Clinically, there were multiple hypertrophic actinic 
keratoses on the veteran's face, ears, neck, back, chest, 
arms, forearms, dorsal hands, and legs.  There were multiple 
scars from the previous surgeries on his ears, face, neck, 
back, chest, arms, forearms, and dorsal hands.  The diagnoses 
were history of multiple skin cancers including multiple 
basal cell carcinomas and squamous cell carcinomas, history 
of multiple actinic keratoses, massive amounts of actinic 
keratoses present currently, and multiple scars secondary to 
previous skin cancer surgery which would be considered 
cosmetically disfiguring.  

A hearing was held at the RO in July 2000 before a Member of 
the Board.  The veteran testified that after service, he 
could not go to a department store or to any retail 
establishment to work, because of the outward appearance of 
his skin.  Because of his skin, he could not touch too many 
things and people were afraid to touch him because his skin 
was broken out.  The veteran stated that he had had a job 
indoors in imports, working for a company importing ladies 
apparel, until about 1985, when he moved to Florida.  Then, 
from 1986 on, he was unemployed, because he could not get a 
job in Florida.  The veteran stated that between 1986 and 
1996, his face was peeled at least 100 times.  He testified 
that he would experience numbing pain in the areas where he 
had had skin problems, about every other day.  He asserted 
that the pain had not been considered in his ratings.

During a March 2001 hearing before the undersigned Board 
Member, the veteran indicated that he was burning his skin 
growths off on his own, with Effudex, once every two or three 
days.  The growths would become red and painful after he 
would burn them, and then they would fall off.  

Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Old Criteria:
Sec. 4.118  Schedule of ratings--skin.
7800  Scars, disfiguring, head, face or neck:
  Complete or exceptionally repugnant deformity of one side 
of        50
   face or marked or repugnant bilateral 
disfigurement..........
  Severe, especially if producing a marked and unsightly              
30
   deformity of eyelids, lips, or 
auricles......................
  Moderate; 
disfiguring.........................................      10
  
Slight.......................................................
.       0
  Note: When in addition to tissue loss and cicatrization 
there
   is marked discoloration, color contrast, or the like, the 
50
   percent rating under Code 7800 may be increased to 80
   percent, the 30 percent to 50 percent, and the 10 percent 
to
   30 percent. The most repugnant, disfiguring conditions,
   including scars and diseases of the skin, may be submitted
   for central office rating, with several unretouched
   photographs.
7801  Scars, burns, third degree:
  Area or areas exceeding 1 square foot (0.1 
m.\2\).............      40
  Area or areas exceeding one-half square foot (0.05 
m.\2\).....      30
  Area or areas exceeding 12 square inches (77.4 
cm.\2\)........      20
  Area or areas exceeding 6 square inches (38.7 
cm.\2\).........      10
  Note (1): Actual third degree residual involvement required 
to
   the extent shown under 7801.
  Note (2): Ratings for widely separated areas, as on two or
   more extremities or on anterior and posterior surfaces of
   extremities or trunk, will be separately rated and 
combined.
7802  Scars, burns, second degree:
  Area or areas approximating 1 square foot (0.1 
m.\2\).........      10
  Note: See Note (2) under diagnostic code 7801.
7803  Scars, superficial, poorly nourished, with repeated             
10
 
ulceration...................................................
..

7804  Scars, superficial, tender and painful on objective             
10
 
demonstration................................................
..
  Note: The 10 percent rating will be assigned, when the
   requirements are met, even though the location may be on 
tip
   of finger or toe, and the rating may exceed the amputation
   value for the limited involvement.
7805  Scars, other.
  Rate on limitation of function of part affected.
7806  Eczema:
  With ulceration or extensive exfoliation or crusting, and           
50
   systemic or nervous manifestations, or exceptionally
   
repugnant....................................................
  With exudation or itching constant, extensive lesions, or           
30
   marked 
disfigurement.........................................
  With exfoliation, exudation or itching, if involving an             
10
   exposed surface or extensive 
area............................
  With slight, if any, exfoliation, exudation or itching, if 
on        0
   a nonexposed surface or small 
area...........................
7818  New growths, malignant, skin.
  Rate scars, disfigurement, etc., on the extent of
   constitutional symptoms, physical impairment.
7819  New growths, benign, skin.
  Rate as scars, disfigurement, etc.
  Unless otherwise provided, rate codes 7807 through 7819 as 
for
   eczema, dependent upon location, extent, and repugnant or
   otherwise disabling character of manifestations.
  Note: The most repugnant conditions may be submitted for
   central office rating with several unretouched 
photographs.
   Total disability ratings may be assigned without reference 
to
   Central Office in the most severe cases of pemphigus and
   dermatitis exfoliativa with constitutional symptoms.
38 C.F.R. § 4.118 (2002)

New criteria effective August 30, 2002:
7800 Disfigurement of the head, face, or neck: 
With visible or palpable tissue loss and either gross distort
ion or 
  asymmetry of three or more features or paired sets of featu
res (nose, 
  chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, 
  lips), or; with six or more characteristics of disfiguremen
t ............. 80 
With visible or palpable tissue loss and either gross distort
ion or 
  asymmetry of two features or paired sets of features (nose,
 chin, 
  forehead, eyes (including eyelids), ears (auricles), cheeks
, lips), 
  or; with four or five characteristics of disfigurement ....
............... 50 
With visible or palpable tissue loss and either gross distort
ion or 
  asymmetry of one feature or paired set of features (nose, c
hin, 
  forehead, eyes (including eyelids), ears (auricles), cheeks
, lips), 
  or; with two or three characteristics of disfigurement ....
............... 30 
With one characteristic of disfigurement ....................
............... 10 
Note (1):The 8 characteristics of disfigurement, for purposes
 of 
  evaluation under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
Surface contour of scar elevated or depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 
  sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc
.) in an 
  area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area exceeding six squar
e inches 
  (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding six square
 inches 
  (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss
 of 
  auricle) and anatomical loss of the eye under DC 6061 (anat
omical 
  loss of both eyes) or DC 6063 (anatomical loss of one eye),
 as 
  appropriate. 
Note (3): Take into consideration unretouched color photograp
hs when 
  evaluating under these criteria. 
7801 Scars, other than head, face, or neck, that are deep or 
that cause 
  limited motion: 
Area or areas exceeding 144 square inches (929 sq.cm.) ......
............... 40 
Area or areas exceeding 72 square inches (465 sq. cm.) ......
............... 30 
Area or areas exceeding 12 square inches (77 sq. cm.) .......
............... 20 
Area or areas exceeding 6 square inches (39 sq. cm.) ........
............... 10 
Note (1): Scars in widely separated areas, as on two or more 
  extremities or on anterior and posterior surfaces of extrem
ities or 
  trunk, will be separately rated and combined in accordance 
with § 
  4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue 
  damage. 
7802 Scars, other than head, face, or neck, that are superfic
ial and 
  that do not cause limited motion: Area or areas of 144 squa
re inches 
  (929 sq. cm.) or greater ..................................
............... 10 
Note (1): Scars in widely separated areas, as on two or more 
  extremities or on anterior and posterior surfaces of extrem
ities or 
  trunk, will be separately rated and combined in accordance 
with § 
  4.25 of this part. 
Note (2): A superficial scar is one not associated with under
lying soft 
  tissue damage. 
7803 Scars, superficial, unstable ...........................
............... 10 
Note (1): An unstable scar is one where, for any reason, ther
e is 
  frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with under
lying soft 
  tissue damage. 
7804 Scars, superficial, painful on examination .............
............... 10 
Note (1): A superficial scar is one not associated with under
lying soft 
  tissue damage. 
Note (2): In this case, a 10-
percent evaluation will be assigned for a 
  scar on the tip of a finger or toe even though amputation o
f the part 
  would not warrant a compensable evaluation. 
(See § 4.68 of this part on the amputation rule.) 
7805 Scars, other; Rate on limitation of function of affected
 part. 
7806 Dermatitis or eczema. 
More than 40 percent of the entire body or more than 40 perce
nt of 
  exposed areas affected, or; constant or near-
constant systemic 
  therapy such as corticosteroids or other immunosuppressive 
drugs 
  required during the past 12-
month period ................................. 60 
20 to 40 percent of the entire body or 20 to 40 percent of ex
posed 
  areas affected, or; systemic therapy such as corticosteroid
s or other 
  immunosuppressive drugs required for a total duration of si
x weeks or 
  more, but not constantly, during the past 12-
month period ................ 30 
At least 5 percent, but less than 20 percent, of the entire b
ody, or at 
  least 5 percent, but less than 20 percent, of exposed areas
 affected, 
  or; intermittent systemic therapy such as corticosteroids o
r other 
  immunosuppressive drugs required for a total duration of le
ss than 
  six weeks during the past 12-
month period ................................ 10 
Less than 5 percent of the entire body or less than 5 percent
 of 
  exposed areas affected, and; no more than topical therapy r
equired 
  during the past 12-
month period ........................................... 0 
Or rate as disfigurement of the head, face, or neck (DC 7800)
 or scars 
  (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
  predominant disability. 
7818 Malignant skin neoplasms (other than malignant melanoma)
: Rate as 
  disfigurement of the head, face, or neck (DC 7800), scars (
DC's 7801, 
  7802, 7803, 7804, or 7805), or impairment of function. 
Note: If a skin malignancy requires therapy that is comparabl
e to that 
  used for systemic malignancies, i.e., systemic chemotherapy
, X-ray 
  therapy more extensive than to the skin, or surgery more ex
tensive 
  than wide local excision, a 100-
percent evaluation will be assigned 
  from the date of onset of treatment, and will continue, wit
h a 
  mandatory VA examination six months following the completio
n of such 
  antineoplastic treatment, and any change in evaluation base
d upon 
  that or any subsequent examination will be subject to the p
rovisions 
  of § 3.105(e) of this chapter. If there has been no local r
ecurrence 
  or metastasis, evaluation will then be made on residuals. I
f 
  treatment is confined to the skin, the provisions for a 100
-percent 
  evaluation do not apply. 
7819 Benign skin neoplasms: Rate as disfigurement of the head
, face, or 
  neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805
), or 
  impairment of function. 
  67 FR 49590, *49596

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
to the service-connected disability may be assigned.  
38 C.F.R. § 3.321(b)(1).  

Analysis

The veteran has appealed the original assignments of 
disability evaluations following awards of service connection 
for skin diseases.  A 50 percent rating under Diagnostic Code 
7806 for actinic keratosis with basal cell and squamous cell 
carcinoma of the face, ears, and neck, prior to August 30, 
2002, and an 80 percent rating for it under Diagnostic Code 
7800 from August 30, 2002, have been assigned.  A 50 percent 
rating for actinic keratosis with basal cell and squamous 
cell carcinoma of the chest, back, upper and lower 
extremities, prior to August 30, 2002, and a 60 percent 
rating for it under Diagnostic Code 7806 from August 30, 
2002, have been assigned.  A 10 percent rating has been 
assigned for tender and painful scars from actinic keratosis 
with basal cell and squamous cell carcinoma of the face, 
ears, and neck, and a 10 percent rating has been assigned for 
tender and painful scars from actinic keratosis with basal 
cell and squamous cell carcinoma of the chest, back, upper 
and lower extremities, each from April 16, 1987.

In such cases, the entire rating period under appeal is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
notes that the RO has assigned separate rating levels for 
separate periods of time, for the actinic keratosis with 
basal cell and squamous cell carcinoma of the face, ears, and 
neck, and for it of the chest, back, upper and lower 
extremities.  The Board concludes that this is warranted 
since new rating criteria benefit the veteran greater than 
old rating criteria but can be applied no earlier than their 
effective date.  The Board concludes, furthermore, that 
uniform ratings are warranted for the tender and painful 
scars.  

The records reveal that there have been multiple lesions.  
The records show treatment for actinic keratoses, basal cell 
carcinoma, and squamous cell carcinoma.  The record reflects 
complaints, clinical findings, and other indicia consistent 
with tender and painful scars.  Additionally, the veteran 
told a VA social worker in January 1994 that the pain had 
caused him to miss a lot of work.  A private examination in 
September 1995 revealed an area on the nose, dermatitis on 
the face and behind the ears, actinic keratoses on the left 
forearm and hand, and on the right extensor forearm and hand.  
Examination of the head, neck, trunk, and extremities 
revealed no other significant lesions.  The March 1999 VA 
examination revealed multiple actinic keratoses of sun 
exposed areas, including his face, ears, chest, upper back, 
dorsum of his hands, forearm, and lower legs.  Three lesions 
were suspicious for skin cancers, and basosquamous cell 
carcinoma of the skin of the left lower leg was confirmed.  
On VA examination in May 2000, there were multiple 
hypertrophic actinic keratoses located on the arms, forearms, 
dorsal hands, and legs.  There were multiple scars from 
previous surgeries on the back, chest, arms, forearms, and 
dorsal hands.  

The two 50 percent ratings under Diagnostic Code 7806 in 
effect prior to August 30, 2002 are the maximum under old 
Diagnostic Code 7806.  The newly enacted 80 percent rating 
under new Diagnostic Code 7800 and the newly enacted 60 
percent rating under new Diagnostic Code 7806, which are the 
maximums under those new codes, can not precede the August 
30, 2002 effective date for the changes made to 
38 C.F.R. § 4.118, since when it was changed, the Secretary 
indicated that August 30, 2002 was the effective date for the 
change.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran has a uniform 10 percent rating under Diagnostic 
Code 7804 for tender and painful scars from actinic keratosis 
with basal cell and squamous cell carcinoma of the face, 
ears, and neck, and a uniform 10 percent rating for tender 
and painful scars from actinic keratosis with basal cell and 
squamous cell carcinoma of the chest, back, upper and lower 
extremities.  Ten percent is the highest schedular rating 
which can be assigned under either version of Diagnostic Code 
7804.

The Board has reviewed the rating schedule and finds that no 
other rating scheme can benefit the veteran more than the one 
being employed.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  The Board has considered assigning a 
rating under old Diagnostic Code 7800 instead of old 7806, 
for the lesions on his face, ears, and neck.  However, 
changing the Diagnostic Code would not benefit the veteran.  
Under the old criteria, pursuant to the NOTE to Diagnostic 
Code 7800, the rating for disfiguring scars of the head, 
face, or neck may be increased to 80 percent if certain 
criteria, one of which is cicatrization, are met.  
Cicatrization is not present.  Also under the old criteria, 
the most repugnant conditions may warrant referral to central 
office.  However, there is nothing to suggest that such 
referral is necessary or warranted.  The condition more 
closely approximates repugnance.  However, the condition does 
not actually reach the level of "exceptionally repugnant" 
and falls far short of the criteria of the most repugnant.  
The 50 percent rating under old Diagnostic Code 7806 for 
actinic keratosis with basal cell and squamous cell carcinoma 
of the face, ears, and neck is satisfactory.

Preliminary review of the record reveals that the RO 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2004) for the claim on appeal.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) in 
the first instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has been 
interference with work.  However, the ratings themselves are 
recognition of occupational impairment.  No factors which 
take the claimant's case outside the norm are evident.  There 
have been no recent hospitalizations due to the disabilities 
at issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question. VAOPGCPREC. 6- 96 (1996).

Total disability rating based upon individual unemployability

The record shows that the veteran has two 50 percent ratings 
and two 10 percent ratings prior to November 14, 1990, 
resulting in a combined rating of 80 percent.  Those ratings 
are for the keratoses and cancers of his face, ears, and neck 
and of his chest, back, forearms, dorsal hands and leg; and 
for his tender and painful scars of his face, ears, and neck, 
and of his chest, back, and upper and lower extremities.  

The United States Court of Appeals for the Federal Circuit 
indicated in May 2001 in Roberson v. Principi, 251 F.3d 1378 
(2001): 

Once a veteran submits evidence of a medical 
disability and makes a claim for the highest 
rating possible, and additionally submits 
evidence of unemployability, the "identify the 
benefit sought" requirement of 
38 C.F.R. § 3.155(a) is met and the VA must 
consider TDIU.  The VA must consider TDIU 
because, in order to develop a claim "to its 
optimum" as mandated by Hodge, the VA must 
determine all potential claims raised by the 
evidence, applying all relevant laws and 
regulations, regardless of whether the claim is 
specifically labeled as a claim for TDIU. 

The Board finds that the veteran was engaged in substantially 
gainful employment prior to November 14, 1990.  Probative 
evidence indicates that as of November 14, 1990, the veteran 
has not been engaged in substantially gainful employment.  He 
had to quit his job due to his service-connected skin 
disease, and he has not been substantially gainfully employed 
since then.  

In regard to an effective date prior to November 14, 1990, 
the evidence is in conflict.  The veteran has reported 
conflicting dates regarding when he terminated employment.  
The veteran has also been provided numerous opportunities to 
submit additional evidence.  At this time, the most probative 
evidence is from the Social Security Administration.  That 
evidence reflects that benefits were granted and supports the 
conclusion that he became disabled on November 14, 1990 and 
not before that date.  To the extent that the veteran seeks 
an effective date prior to November 14, 1990, the assertions 
and testimony are not reliable and are not supported.


ORDER

An evaluation in excess of 50 percent for actinic keratosis 
with basal cell and squamous cell carcinoma of the face, 
ears, and neck prior to August 30, 2002 is denied.  

An evaluation in excess of 80 percent for actinic keratosis 
with basal cell and squamous cell carcinoma of the face, 
ears, and neck from August 30, 2002 is denied.  

An evaluation in excess of 50 percent for actinic keratosis 
with basal cell and squamous cell carcinoma of the chest, 
back, upper and lower extremities prior to August 30, 2002 is 
denied.  

An evaluation in excess of 60 percent for actinic keratosis 
with basal cell and squamous cell carcinoma of the chest, 
back, upper and lower extremities from August 30, 2002 is 
denied.

An evaluation in excess of 10 percent for tender and painful 
scars from actinic keratosis with basal cell and squamous 
cell carcinoma of the face, ears, and neck is denied.

An evaluation in excess of 10 percent for tender and painful 
scars from actinic keratosis with basal cell and squamous 
cell carcinoma of the chest, back, and upper and lower 
extremities is denied.

An effective date prior to November 14, 1990 for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities is denied.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs


